In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              ___________________
                               NO. 09-13-00530-CR
                               NO. 09-13-00531-CR
                              ___________________

                  JONATHAN LLOYD HARDIN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 252nd District Court
                        Jefferson County, Texas
                  Trial Cause Nos. 02-87180, 02-87181
__________________________________________________________________

                          MEMORANDUM OPINION

       In these appeals, counsel for Jonathan Lloyd Hardin, the appellant, filed

briefs stating that there are no arguable grounds to be advanced in his appeals from

the judgments in trial cause numbers 02-87180 and 02-87181. After reviewing the

records from the proceedings in the trial court, we agree that any appeals from the

judgments at issue would be frivolous. See Anders v. California, 386 U.S. 738

(1967).


                                         1
      Hardin appeals from judgments that were rendered by the trial court based

on plea bargains that Hardin made with the State. In carrying out the plea

agreements, Hardin pled guilty to indictments alleging that he had committed

aggravated robberies. See Tex. Penal Code Ann. § 29.03(a)(2) (West 2011). In

each case, the trial court deferred the adjudication of Hardin’s guilt, placed Hardin

on community supervision for eight years, and assessed a $1,000 fine.

Subsequently, in each case, the State asked the trial court to revoke its community

supervision order. During the hearing on the State’s respective motions to revoke,

the trial court found Hardin had violated one of the terms that is in each of the

deferred adjudication orders governing Hardin while on community supervision.

At the conclusion of the hearing, the trial court revoked both of the community

supervision orders, found Hardin guilty of committing the respective aggravated

robberies alleged in the indictments, and sentenced Hardin to a twenty-five year

sentence on each case. The judgments reflect that the trial court ordered the

sentences to be served concurrently.

      On appeal, Hardin’s counsel filed briefs that present counsel’s professional

evaluation of both records. In both cases, Hardin’s court-appointed appellate

counsel submitted a brief in which he contends that there are not arguable grounds

to be advanced in either of the appeals. See Anders, 386 U.S. at 744; High v. State,


                                         2
573 S.W.2d 807 (Tex. Crim. App. 1978). We granted an extension of time to allow

Hardin to file pro se briefs. No pro se briefs were received.

      We have independently reviewed the records and counsel’s briefs, and we

agree with counsel’s conclusion that any appeals of these cases would be frivolous.

Therefore, we need not order the appointment of new counsel to re-brief Hardin’s

appeals. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

Because no arguable issues support Hardin’s appeals, we affirm the trial court’s

judgments. 1

      AFFIRMED.




                                              ___________________________
                                                     HOLLIS HORTON
                                                          Justice

Submitted on August 19, 2014
Opinion Delivered October 1, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




      1
        Hardin may challenge our decisions in these cases by filing petitions for
discretionary review. See Tex. R. App. P. 68.
                                          3